OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on January 25, 1978 under the name Kenneth Alan Newman. On August 24, 1984, the respondent pleaded guilty in the Supreme Court, Suffolk County, to grand larceny in the second degree (Penal Law § 155.35), a class D felony. Respondent was sentenced to six months’ imprisonment and probation for a period of five years and the payment of $27,635 restitution was imposed.
Pursuant to Judiciary Law § 90 (4), upon his conviction of a felony, the respondent ceased to be an attorney and counselor-at-law in this State.
Accordingly, the petitioner’s motion is granted and the relief sought by respondent is denied. Respondent is disbarred and the clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors-at-law forthwith.
*401Mollen, P. J., Lazer, Mangano, Gibbons and Rubin, JJ., concur.